IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00226-CV

FINIS CROSS,
                                                            Appellant
v.

TOYO INC. MFG. AMERICA LLC, YOICHI
HASHIMOTO, JAMES HONDA, JOHN
HIGGINS, YASUO KOGA, KAZUHITO
NAKANO, TOYO INC. INTERNATIONAL,
                                                            Appellees


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 10-000083-CV-272


                          MEMORANDUM OPINION


      The trial court sustained the clerk’s and court reporter’s contests to Finis Cross’s

indigent status. We denied Cross’s motion challenging the trial court’s decision. Cross

v. Toyo Inc., Mfg. America LLC, 10-12-00226-CV (Tex. App.—Waco, Oct. 8, 2012, order).

      Cross’s previous motion for rehearing, filed on October 29, 2012, was dismissed

as untimely on October 31, 2012.         He has now filed another motion seeking

reconsideration of our earlier ruling. That motion, “Appellant, Finis Cross’ Motion to
Render or Remand or in the Alternative for Rehearing,” filed on November 19, 2012, is

dismissed as untimely.

       Further, because Cross has failed to make arrangements to pay for the clerk’s and

reporter’s records as explained in this Court’s October 31, 2012 order, we dismiss

Cross’s appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).

       Cross’s motions to extend the time for filing his brief, to abate, and to extend the

time to file his certificate of conference are dismissed as moot.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 29, 2012
[CV06]




Cross v. Toyo Inc. Mfg. America, LLC                                                   Page 2